Citation Nr: 0740534	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1972 to September 1972, and in the United States 
Navy from December 1974 to May 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).  

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  The veteran submitted additional evidence 
directly to the Board at the hearing.  He has waived review 
of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2007).

As detailed below, the Board is reopening the veteran's 
service-connection claim for an acquired psychiatric 
disability.  The veteran's service-connection claim for this 
disability (on the merits) is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied the 
veteran service connection for an acquired psychiatric 
disability, characterized as a "nervous condition."

2.  The evidence associated with the claims file subsequent 
to the July 1996 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric disability 
on the merits.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007). 

2.  New and material evidence having been submitted, the 
claim for service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that he 
suffers from a psychiatric disability which had its genesis 
during his period of naval service.

Service connection for an acquired psychiatric disability has 
previously been denied on several occasions.  The veteran's 
initial service connection claim for a psychiatric 
disability, characterized as a "nervous condition," was 
denied in August 1976 based on his failure to report for a 
scheduled VA psychiatric examination.  Service connection was 
again denied in a January 1978 rating decision based largely 
on the lack of psychiatric treatment in service.  In an 
unappealed October 1982 rating decision, the RO declined to 
reopen the claim on the basis that new and material evidence 
had not been submitted.  

The veteran subsequently sought service connection for an 
acquired psychiatric disability for a fourth time in April 
1996.  By a July 1996 rating decision, the RO denied service 
connection for a nervous condition without regard to the 
prior final denials.  The veteran initially disagreed with 
this rating decision, and a statement of the case was issued 
in March 1997.  The veteran did not, however, perfect an 
appeal, and the July 1996 rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  

In December 2003, the veteran filed another service-
connection claim for an acquired psychiatric disability.  
After the claim was denied in an October 2004 rating 
decision, this appeal followed.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence of record at the time of the July 1996 rating 
decision included the veteran's service medical records from 
his period of army service, reports of VA psychiatric 
examinations conducted in September 1982 and June 1996, and 
treatment records from New Hope Guild Centers.  

The record in June 1996 did not include the veteran's service 
medical records from his period of naval service.  While it 
appears that the RO made several attempts to obtain these 
records in connection with the veteran's 1978 and 1982 
claims, the National Personnel Records Center (NPRC) 
indicated that no service medical records from the veteran's 
period of naval service were available.  Additional efforts 
to obtain these records were apparently made in connection 
with the veteran's 1996 claim, but such records were not 
received prior to the issuance of the July 1996 rating 
decision.  Limited naval service medical records in the form 
of the veteran's enlistment and separation examinations were 
eventually received from the Bureau of Naval Personnel on 
August 7, 1997.  Because these records were received beyond 
the expiration of the period allowed to perfect an appeal of 
the July 1996 rating decision, however, they cannot be 
considered to have been received in connection with the 1996 
claim (notice of the of the July 1996 rating decision was 
sent to the veteran on August 6, 1996 - the appeal period 
therefore expired one year later on August 6, 1997).  See 
38 C.F.R. §  3.156(b) (2006) [noting that new and material 
evidence received within the appeal period will be considered 
as having been filed in connection with the claim that was 
pending at the beginning of the appeal period]; see also 
38 C.F.R. §  3.156(c) [allowing for the reopening of claims 
based on the receipt of previously-unavailable service 
records, and assignment of effective dates].

While the veteran's navy enlistment and separation 
examination reports were received after the expiration of the 
appeal period and therefore cannot be considered as having 
been of record during the pendency of the 1996 claim, it 
appears that the NPRC did send the veteran's naval personnel 
records to the RO in April 1997.  Although it is unclear when 
these records were actually received by the RO, having been 
sent in April 1997 they would likely have been received prior 
to the expiration of the appeal period on August 6, 1997.  As 
noted above, new and material evidence received within the 
appeal period will be considered as having been filed in 
connection with the claim that was pending at the beginning 
of the appeal period.  See 38 C.F.R. §  3.156(b) (2006).  As 
service records not available at the time of the previous 
(then 1982) rating decision, the veteran's naval personnel 
records would arguably be considered new and material 
evidence at the time of their receipt in approximately April 
1997.  Because the naval personnel records constituted new 
and material evidence and were received within the appeal 
period of the July 1996 rating decision, they are treated 
under the regulations as having been of record at the time of 
the 1996 claim.  See 38 C.F.R. §  3.156(b), (c) (2006).  

In any event, while the Board considers the veteran's naval 
personnel records to have been of record at the time of the 
prior final denial, and his navy enlistment and separation 
examinations to have been received in connection with the 
instant claim to reopen, the point is largely an academic one 
as the Board is reopening the claim herein.  However, such 
may have an impact on the effective date assigned should 
service connection ultimately be granted for an acquired 
psychiatric disorder.  

The army service medical records available in July 1996 are 
pertinently negative for complaint, treatment or diagnosis of 
a psychiatric disability of any kind.  The veteran contends 
that this psychiatric disability had its onset during his 
subsequent period of naval service in any event.  The 
September 1982 and June 1996 VA psychiatric examinations 
yielded diagnoses of generalized anxiety disorder, a 
depressive disorder, and a personality disorder but failed to 
include any statement regarding the relationship between 
these conditions and service.  The New Hope Guild treatment 
records likewise note the veteran's complaints of anxiety, 
depression, difficulty with interpersonal relationships, and 
sleep impairment, but make no conclusion as to the 
relationship between these symptoms and the veteran's period 
of active duty.  

While navy personnel records make no specific mention of a 
psychiatric disability or psychiatric treatment, such records 
do note that the veteran had several periods of unauthorized 
absence, had several altercations with fellow sailors, and 
was characterized by superiors as unreliable.  He was 
discharged in May 1976 "under honorable conditions" and not 
recommended for reenlistment due to "substandard personal 
behavior."  

Based on this evidence (minus the personnel records which 
were only technically of record at the time of the 1996 
claim), the July 1996 rating decision denied the veteran 
service connection for an acquired psychiatric disability.  
The RO essentially determined that while there was evidence 
of a current psychiatric disability, evidence that such 
disability had its incurrence in service or was otherwise 
related to service was lacking.  

Evidence obtained in connection with the attempt to reopen 
includes VA outpatient treatment records; the report of a 
September 1997 VA psychiatric examination; limited records 
from the Social Security Administration; a July 2004 
statement from Dr. S.T., one of the veteran's VA 
psychiatrists; a July 2004 statement from the veteran's 
private psychiatrist, Dr. I.G.; and a January 2005 statement 
from vocational rehabilitation counselor, M.B.  As noted 
above, records obtained since the July 1996 rating decision 
also include the report of the veteran's navy enlistment and 
separation examinations.

The additional evidence submitted by the veteran is new in 
that the additional VA treatment records obtained, the 
September 1997 examination report, Social Security records, 
navy enlistment and separation examination reports, and the 
statements from M.B. and Drs. I.G. and S.T. were not part of 
the record at the time of the July 1996 rating decision.  

This new evidence, particularly the July 2004 statement from 
Dr. I.G. and the enlistment and separation examination 
reports, is also material.  Dr. I.G.'s statement reflects his 
conclusion that the veteran responded to the stresses of 
military life by "periods of depression and other periods of 
irritability and anger," and that these symptoms represented 
the onset of his current bipolar disorder.  For purposes of 
determining whether the claim should be reopened, the Board 
will presume the credibility of this statement.  See Justus, 
supra.  Dr. I.G.'s statement is material in that it addresses 
the primary reason for the prior final denial, namely the 
lack of medical evidence demonstrating a nexus between the 
veteran's variously-diagnosed psychiatric disabilities and 
his period of service.  At a minimum, the Board believes that 
such evidence raises the reasonable possibility of 
substantiating the claim and should be evaluated in light of 
all the evidence of record before a decision is rendered on 
the merits.  

The veteran's navy enlistment and separation examination 
reports are also material.  As alluded to above, service 
department records which were in existence but not associated 
with the claims file at the time of the prior final denial 
are automatically considered new and material.  See 38 C.F.R. 
§ 3.156(c) (2007).  

Accordingly, the claim to reopen is granted and consideration 
may be given to the entire evidence of record without regard 
to any prior denials.  However, further evidentiary 
development is necessary in connection with the reopened 
claim.  To the extent that there may be any deficiencies of 
notice or assistance under the provisions of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 regarding the issue of whether 
new and material evidence was presented, such deficiencies 
are moot as the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened; to this extent only, the appeal is 
granted.


REMAND

Although Dr. I.G.'s July 2004 letter and the veteran's navy 
enlistment and separation examination reports are sufficient 
to reopen the claim, additional development is required 
before the Board can adjudicate it on the merits.  

Social Security Administration Records

As noted above, the record contains limited records from the 
Social Security Administration, including a December 1992 
appeals decision awarding the veteran disability benefits 
based on his psychiatric disability and what appears to be an 
excerpt of a December 1992 psychiatric assessment.  The 
Social Security records associated with the claims file, 
however, appear to be incomplete.  The December 1992 appeals 
decision relies in part on treatment records from the South 
Beach Psychiatric Center and records from Dr. C.  None of 
these records have been obtained or requested.  Indeed, it 
appears that the RO never requested a complete copy of the 
veteran's Social Security records from that agency.  
The limited records available appear to have been submitted 
by the veteran.  Because the veteran's Social Security 
records could shed additional light on the nature and 
etiology of his psychiatric disability, a complete copy of 
these records should be requested from the Social Security 
Administration on remand.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (observing that the duty to assist 
includes obtaining records from the Social Security 
Administration and giving appropriate consideration and 
weight to such evidence in determining whether to award 
disability compensation benefits); see also 38 C.F.R. § 
3.159(c)(2) (2007) (VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency unless further efforts are determined to 
be futile).

Board of Correction Records

The veteran's DD 214 indicates that he was separated from 
naval service in May 1976 "under honorable conditions."  At 
his September 2006 hearing, however, the veteran indicated 
that a Board of Correction upgraded his discharge to 
"honorable."  See Hearing Tr. at 5.  Because the veteran 
raised the matter of an upgrade in his character of discharge 
for the first time at the September 2006 hearing, the RO has 
not had an opportunity to obtain the purported Board of 
Correction records.  To the extent that such records exist, 
they should be obtained and associated with the claims file.  

Psychiatric disability is often considered by Boards of 
Correction as a mitigating factor in determining whether to 
upgrade character of discharge.  Because the veteran contends 
that his psychiatric disability prompted his discharge 
"under honorable conditions," any Board of Correction 
records relating to the veteran may include information 
regarding his in-service psychiatric symptoms and their 
relationship to his discharge from service and current 
psychiatric problems.  Accordingly, on remand an attempt 
should be made to obtain these records. 

Psychiatric Examination

Although various psychiatric treatment records and statements 
from several mental health professionals have been obtained, 
the nature and etiology of the veteran's psychiatric 
disability remains obscure.  While Dr. I.G. opined that the 
veteran's psychiatric disability had its onset in service, 
Dr. S.T. noted that this condition had its genesis in 1979, 
some three years following discharge.  It does not appear 
from the record, however, that either physician had the 
benefit of reviewing the veteran's claims file or otherwise 
had access to the personnel records and limited service 
medical records contained therein.  Moreover, both opinions 
were largely conclusory in nature and offered little in the 
way of explanation or underlying rationale.  See generally 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [noting that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"]; Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [observing that the 
failure of a physician to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence].  

The October 1982, June 1996, and September 1997 VA 
psychiatric examinations likewise provide little additional 
insight regarding the relationship between the veteran's 
current psychiatric problems and his period of service.  
While these examination reports chronicle the veteran's 
complaints of psychiatric symptomatology, none provides 
specific comment on the nexus question.  As such, the Board 
believes that a remand of the case is in order to obtain an 
additional examination and medical opinion.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any records from the Social 
Security Administration which pertain to 
the veteran's claim for disability 
benefits with that agency.  Any records 
so obtained should be associated with the 
veteran's VA claims folder.

2.  Obtain any available Board of 
Correction records relating to a 
purported change in the veteran's 
character of discharge.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.

3.  After the above development is 
completed, schedule the veteran for an 
examination to determine the nature and 
etiology of his psychiatric disability.  
The claims folder should be made 
available to the examiner for review.  
After conducting an examination of the 
veteran and performing any clinically-
indicated diagnostic testing, the 
examiner should specifically identify all 
psychiatric disabilities present.  

For each psychiatric disability 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that such disability is related to any 
incident of military service.  In 
providing this opinion, the examiner also 
is requested to address and comment upon 
the other nexus opinions of record.  
The examiner is requested to explain any 
opinion provided.  

4.  Thereafter, readjudicate the issue of 
service connection for an acquired 
psychiatric disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


